Citation Nr: 0800031	
Decision Date: 01/02/08    Archive Date: 01/09/08

DOCKET NO.  05-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for prostate cancer, 
including as secondary to herbicide exposure, to include 
whether service connection can be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability, 
to include whether service connection can be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which essentially reopened the veteran's 
previously denied claims for service connection for prostate 
cancer, including as secondary to herbicide exposure, and for 
a back disability and denied these claims on the merits.  The 
veteran disagreed with this decision in January 2005 with 
respect to the denial of his service connection claim for 
prostate cancer, including as secondary to herbicide 
exposure.  He perfected a timely appeal on this claim in 
March 2005 and requested a Travel Board hearing.  The veteran 
also disagreed with the September 2004 rating decision in 
June 2005 with respect to the denial of his service 
connection claim for a back disability.  An RO hearing was 
held on both of the veteran's claims in June 2005.  The 
veteran also perfected a timely appeal on his service 
connection claim for a back disability in October 2005 and 
requested a Travel Board hearing, which was held at the RO 
before the undersigned Veterans Law Judge in March 2007.

Regardless of the RO's reopening of the claims for service 
connection for prostate cancer, including as secondary to 
herbicide exposure, and for a back disability in September 
2004, the Board must make its own determinations as to 
whether new and material evidence has been received to reopen 
these claims.  That is, the Board has a jurisdictional 
responsibility to consider whether a claim should be 
reopened, regardless of the RO's finding.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  In August 2003, the RO denied the veteran's claim for 
service connection for a back disability; this decision was 
not appealed.

2.  Evidence received since the August 2003 RO decision, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a back disability, and it raises a 
reasonable possibility of substantiating the claim.

3.  In December 2003, the RO denied the veteran's claim for 
service connection for prostate cancer, including as 
secondary to herbicide exposure; this decision was not 
appealed.

4.  Evidence received since the December 2003 RO decision, 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for prostate cancer, including as 
secondary to herbicide exposure, and it raises a reasonable 
possibility of substantiating the claim.

5.  There is no competent medical evidence of a nexus between 
the veteran's current back disability and active service.

6.  The veteran does not currently experience any disability 
due to prostate cancer that is attributable to active 
service, including as secondary to herbicide exposure.


CONCLUSIONS OF LAW

1.  The August 2003 RO decision, which denied the veteran's 
claim for service connection for a back disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

2.  Evidence received since the August 2003 RO decision in 
support of the claim for service connection for a back 
disability is new and material; accordingly, this claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  The December 2003 RO decision, which denied the veteran's 
claim for service connection for prostate cancer, including 
as secondary to herbicide exposure, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2007).

4.  Evidence received since the December 2003 RO decision in 
support of the claim for service connection for a prostate 
cancer, including as secondary to herbicide exposure, is new 
and material; accordingly, this claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  A back injury was not incurred during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.303, 3.304 (2007).

6.  Prostate cancer was not incurred during active service, 
including as secondary to herbicide exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In connection with the claims to reopen, the RO satisfied the 
duty to notify in a pre-adjudication April 2004 letter which 
defined new and material evidence, advised the veteran of the 
reasons for the prior denial of the claims of service 
connection and noted the evidence needed to substantiate the 
underlying claims of service connection.  That correspondence 
essentially satisfied the notice requirements as defined in 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  To the extent it 
may have been deficient with regard to specific notice as to 
the bases for the prior denials, as the claims are being 
reopened, any such error is harmless.  

The notification substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claims.

The RO provided the appellant with notice of the Dingess 
requirements in March 2006.  Although notice of Dingess 
requirements was after the September 2004 RO decision that is 
the subject of the current appeal, the veteran's claims were 
readjudicated in Supplemental Statements of the Case (SSOC's) 
issued in March 2006 and January and March 2007, after all 
notice had been provided.  The claimant has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  As 
will be explained below in greater detail, the Board reopens 
the claims for service connection denies both of these claims 
on the merits.  Thus, no new disability rating or effective 
date for award of benefits will be assigned and any defect 
with respect to that aspect of the notice requirement is 
harmless.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the RO and the Board.  
VA need not conduct an examination with respect to the claims 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  The Board notes that, 
after the RO reopened the previously denied claims in 
September 2004, the veteran was provided with an examination 
in July 2005 to determine the etiology of his currently 
diagnosed back disability.  And, since there is no competent 
medical evidence between the veteran's prostate cancer and an 
incident of or finding recorded during active service, to 
include as secondary to in-service herbicide exposure, and 
because the veteran lacks qualifying active service in 
Vietnam, the Board finds that an examination to determine the 
etiology of the veteran's prostate cancer is not required.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  Thus, VA has substantially complied with the 
notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claims at this time.

New and Material Evidence

In an August 2003 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
In a December 2003 rating decision, the RO denied the 
veteran's claim for service connection for prostate cancer, 
to include as secondary to herbicide exposure.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier. 38 U.S.C.A. §§ 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2006).  Because the veteran did not file a timely 
appeal with respect to either of these rating decisions, they 
became final.

The claims for entitlement to service connection for a back 
disability and for prostate cancer, to include as secondary 
to herbicide exposure, may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The veteran filed this application to reopen his 
claims for service connection for a back disability and for 
prostate cancer, to include as secondary to herbicide 
exposure, in February 2004.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence before VA at the time of the prior final 
decision in August 2003, which denied service connection for 
a back disability, consisted of the veteran's service medical 
records.  The RO found that the veteran's service medical 
records were completely silent for any complaints of or 
treatment for a back disability and there were no current 
medical records documenting a back disability.  Accordingly, 
the claim for service connection for a back disability was 
denied.

The evidence before VA at the time of the prior final 
decision in December 2003, which denied, in pertinent part, 
service connection for prostate cancer, including as 
secondary to herbicide exposure, consisted of the veteran's 
service medical records, private treatment records, and lay 
statements.  The RO found that the veteran's service medical 
records showed no complaints of or treatment for prostate 
cancer, including as secondary to herbicide exposure.  The RO 
also noted that the veteran's service personnel records did 
not show any Vietnam service; accordingly, the presumption of 
in-service herbicide exposure normally available to veterans 
with Vietnam service was not applicable.  Finally, the RO 
noted that there was no evidence in recent medical records of 
a diagnosis of prostate cancer or that the veteran 
experienced any disability as a result of his claimed 
prostate cancer.  Accordingly, the claim for service 
connection for prostate cancer, to include as secondary to 
herbicide exposure, was denied.  This decision was issued to 
the veteran and his service representative in January 2004.

In separate statements submitted in February 2004 on his 
behalf by his service representative, the veteran applied to 
reopen his claims for service connection for a back 
disability and for prostate cancer, to include as secondary 
to herbicide exposure.  With respect to the veteran's 
application to reopen his claims for service connection for a 
back disability and for prostate cancer, to include as 
secondary to herbicide exposure, the Board finds that the 
evidence received since the last final decisions in August 
and December 2003 is not cumulative of other evidence of 
record, relates to unestablished facts, and raises a 
reasonable possibility of substantiating these claims.

Newly received evidence includes additional VA clinical 
records, private outpatient treatment records, and U.S. Air 
Force records.  VA clinical records received at the RO in May 
2004 show that the veteran was diagnosed with prostate cancer 
in February 2004 following an elevated prostate specific 
antigen (PSA) and surgical pathology testing.  In May 2004, 
the veteran also submitted to the RO a copy of a VA magnetic 
resonance imaging (MRI) scan of his lumbosacral spine taken 
in October 2003 which showed disc desiccation at L4-5 and L5-
S1 with loss of height at L5-S1, no signs of disc protrusion, 
no canal stenosis or foraminal narrowing, and a small 
hemangioma of the L3 vertebral body.  X-rays of the veteran's 
lumbosacral spine taken in June 2003 also showed slightly 
decreased lordosis and an otherwise normal study.  At that 
time, the veteran denied any acute trauma, injury, or back 
strain, although he complained of chronic recurrent low back 
pain that had lasted for 30 years.  A report of VA 
examination in July 2005 contained a diagnosis of 
degenerative lumbar disk desiccation at L4-5/L5-S1.  The VA 
examiner opined that the veteran's disk desiccation was a 
process of aging and, with no traumatic injury to the lumbar 
spine, it was less likely than not that the veteran's current 
back complaints were related to an in-service back injury.  

Private outpatient treatment records submitted since the last 
final denial of the veteran's claims show that, following an 
examination in October 2005, C.A., M.D. (Dr. C.A.) diagnosed 
severe degenerative disc disease at L5-S1, foraminal stenosis 
L5-S1, and herniated disc L5-S1 on the midline.  Dr. C.A. 
subsequently concluded in a letter date-stamped as received 
at the RO in February 2006 that the veteran continued to have 
significant low back pain and that his pathology "in all 
medical probability relates back to the traumatic injury that 
was sustained" during active service in 1967.  Dr. C.A. 
stated that he had evaluated the veteran and had reviewed the 
veteran's October 2003 MRI.  Finally, in a letter that was 
received at the RO in March 2007, C.S.Z. stated that the 
veteran had been seen and treated by her late husband, 
Dr. V.H.Z, for recurring elevated blood pressure from 1986 
through 1989 and for prostate problems and an elevated PSA.  
Dr. V.H.Z. had closed his practice in 1991 and had died in 
2000.

The veteran also submitted U.S. Air Force records dated in 
September 1966 which show that technical assistance visits 
were made to Naha Air Base and Kadena Air Base, Okinawa, in 
August 1966.  It appears that these visits were conducted to 
distribute information to U.S. Air Force personnel at these 
air bases regarding the appropriate use of herbicides as pest 
control.

Since the newly submitted VA clinical records and private 
treatment records raise a reasonable possibility that the 
veteran's current back disability is related to active 
service, and since this newly submitted evidence also 
contains a diagnosis of prostate cancer, the Board finds that 
this evidence is both new and material.  This new evidence 
contains diagnoses of degenerative lumbar disc desiccation 
and degenerative disc disease.  At the time of the August 
2003 rating decision, which denied the veteran's claim for 
service connection for a back disability, there was no 
objective evidence of any current back disability that could 
be related to active service.  At the time of the December 
2003 rating decision, which denied the veteran's claim for 
service connection for prostate cancer, including as 
secondary to herbicide exposure, there also was no objective 
evidence of prostate cancer that could be related to active 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claims, and raises a reasonable possibility of 
substantiating the claims for service connection for a back 
disability and for prostate cancer, to include as secondary 
to herbicide exposure.  38 C.F.R. § 3.303. 

New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability, even where 
it may not convince the Board to grant the claim. Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). Accordingly, the claims 
for service connection for a back disability and for prostate 
cancer, to include as secondary to herbicide exposure, are 
reopened.

Service Connection

Having determined that new and material evidence has been 
received to reopen the veteran's claims for service 
connection for a back disability and for prostate cancer, 
including as secondary to herbicide exposure, the Board must 
adjudicate these claims on the merits.  As will be explained 
in greater detail below, the Board finds that service 
connection for a back disability or for prostate cancer, 
including as secondary to herbicide exposure, is not 
warranted.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  
See Savage, 10 Vet. App. at 495-498.

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Prostate cancer is 
among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).


Back Disability and Prostate Cancer

The veteran essentially contends that he incurred a back 
disability during active service and that his prostate cancer 
is related to active service, including as due to in-service 
herbicide exposure.

A review of the veteran's service medical records indicates 
that he reported no relevant medical history and clinical 
evaluation was completely normal at his enlistment physical 
examination in March 1966.  The veteran was not treated 
during active service for a back disability or for prostate 
cancer, including as secondary to in-service herbicide 
exposure.  His clinical evaluation results were unchanged at 
his separation physical examination in May 1969.

The veteran's available service personnel records show that 
he disembarked at White Beach, Okinawa, on January 21, 1967, 
and returned from Kadena Air Force Base, Okinawa, to Oakland, 
California, on January 5, 1968.  The veteran's awards 
included the National Defense Service Medal and the Good 
Conduct Medal.  His DD Form 214 shows that his military 
occupational specialty (MOS) was motor vehicle operator.

The post-service medical evidence shows that the veteran was 
first treated for low back pain in 1998.

In October 2003, M.M.K. submitted a statement in which he 
stated that, while on active service in Okinawa in June or 
July 1967, he witnessed a water tank roll off the back of a 
truck and on to the veteran.  M.M.K. stated that he helped 
free the veteran from being pinned beneath this water tank.

In a February 2004 letter, Dr. C.A. stated that, after 
reviewing the veteran's October 2003 MRI, it was his clinical 
opinion that the pathology shown on the MRI  related to the 
veteran's in-service traumatic back injury.

As noted, VA clinical records show that the veteran was 
diagnosed with prostate cancer in February 2004 following an 
elevated prostate specific antigen (PSA) and surgical 
pathology testing.  In May 2004, the veteran also submitted a 
copy of a VA MRI scan of his lumbosacral spine taken in 
October 2003 which showed disc desiccation at L4-5 and L5-S1 
with loss of height at L5-S1, no signs of disc protrusion, no 
canal stenosis or foraminal narrowing, and a small hemangioma 
of the L3 vertebral body.  X-rays of the veteran's 
lumbosacral spine taken in June 2003 also showed slightly 
decreased lordosis and an otherwise normal study.  At that 
time, the veteran denied any acute trauma, injury, or back 
strain, although he complained of chronic recurrent low back 
pain that had lasted for 30 years.  

On VA examination in July 2005, the veteran complained of 
back pain since an in-service lumbar back injury in 1967.  
The VA examiner reviewed the veteran's claims file, including 
his service medical records and post-service private 
treatment records, and noted that there were no records of 
in-service treatment for a back injury.  The VA examiner 
noted that Dr. C.A.'s February 2004 opinion was "rather 
short" and contained no physical findings.  Physical 
examination showed a normal gait, mild tenderness in the low 
lumbar spine without any muscular spasm, normal heel and toe 
walking, negative straight leg raising.  With regard to 
whether the veteran's current back condition was related to 
an injury sustained in service in 1967, the examiner noted 
that it "sounded like a muscle strain.  [The veteran] did 
not see any physicians for his back the whole time that he 
was in the military service, no has he seen any physicians 
while he was in civilian life for his back."  It was the VA 
examiner's opinion that the veteran's disk desiccation was a 
process of aging and, with no traumatic injury to the lumbar 
spine.  Thus, it was less likely than not that the veteran's 
current back complaints were related to an in-service back 
injury.  The impression was degenerative lumbar disk 
desiccation at L4-5/L5-S1.  

Also as noted, in October 2005, Dr. C.A. diagnosed severe 
degenerative disc disease at L5-S1, foraminal stenosis L5-S1, 
and herniated disc L5-S1 on the midline.  Dr. C.A. 
subsequently concluded in a letter date-stamped as received 
at the RO in February 2006 that the veteran continued to have 
significant low back pain and that his pathology "in all 
medical probability relates back to the traumatic injury that 
was sustained" during active service in 1967.  Dr. C.A. 
stated that he had evaluated the veteran and had reviewed the 
veteran's October 2003 MRI.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for a back 
disability.  The veteran was not treated during active 
service for back problems and was clinically normal at his 
separation from active service.  Further, the veteran was 
never diagnosed in service with a back disorder.  The post-
service medical evidence shows that the veteran was first 
treated for back complaints in 1998, or almost 30 years after 
service separation in 1969.  It appears that the veteran was 
not diagnosed with a back disability until October 2003 when 
a VA MRI scan revealed disk desiccation at L4-L5 and L5-S1.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  And pain alone, 
without a diagnosed or identifiable underlying condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

The Board notes that Dr. C.A. concluded in February 2004 and 
in February 2006 that the veteran's low back pathology was 
related to a traumatic in-service back injury.  However, it 
appears that Dr. C.A. based his opinions solely on the 
history provided by the veteran which is not totally 
supported by the record.  For example, the veteran reported 
injuring his back when a water tank fell off a truck during 
active service; as noted, however, the veteran's service 
medical records are completely silent for any complaints of 
or treatment for back problems at any time during active 
service and a May 1969 separation examination noted no 
significant interval history or pertinent defects or 
diagnoses.  Thus, it is clear that the February 2004 and 
February 2006 opinions are merely a recitation of the 
veteran's own contention; there is no indication that the 
examiner was rendering a medical opinion as to the date of 
onset based on the clinical or objective evidence.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

In contrast to Dr. C.A.'s opinions, which are not supported 
by the veteran's service medical records, in July 2005, the 
VA examiner reviewed the veteran's complete claims file, 
including his service medical records and post-service 
private treatment records, prior to offering his opinion that 
the veteran's current back disability was less likely than 
not related to active service.  Accordingly, the Board finds 
this opinion more probative on the issue of whether the 
veteran's current back disability is related to active 
service.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  In this regard, the Board observes 
that the veteran has asserted that he incurred a back 
disability when a water tank rolled off of a truck and on to 
him during active service as a motor vehicle operator; 
although the Board does not dispute the veteran's sincerity, 
a review of his available service medical records shows no 
complaints of or treatment for a back disability at any time 
during his period of active duty.

Additional evidence in support of the veteran's service 
connection claim for a back disability is his own lay 
assertions and March 2007 Travel Board hearing testimony.  As 
a lay person, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

In the absence of a medical nexus between the veteran's 
degenerative lumbar disk desiccation at L4-5/L5-S1, severe 
degenerative disc disease at L5-S1, foraminal stenosis L5-S1, 
or herniated disc L5-S1 on the midline, and an incident of or 
finding recorded during active service, the Board finds that 
service connection for a back disability is not warranted.  

The Board further finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for prostate cancer, to include as secondary to 
herbicide exposure.  The veteran's service medical records 
show no complaints of or treatment for prostate cancer during 
active service.  The veteran also lacks Vietnam service; 
accordingly, the presumption of in-service herbicide exposure 
normally available for veterans with Vietnam service is 
inapplicable.  See 38 C.F.R. § 3.307.  A review of the post-
service medical evidence shows no competent medical evidence, 
to include a medical nexus, linking the veteran's post-
service prostate cancer to an incident of or finding recorded 
during active service, to include as due to herbicide 
exposure.  It appears that the veteran was first treated for 
prostate cancer in October 2003.  See Maxson and Forshey, 
both supra.

The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  See Washington, supra.  
In this regard, the Board observes that the veteran has 
asserted that he was exposed to herbicides while on active 
service in Okinawa; although the Board does not dispute the 
veteran's sincerity, a review of his available service 
medical records shows no complaints of or treatment for 
prostate cancer.  The veteran's report that he sprayed Agent 
Orange as a weed killer while on active service in Okinawa 
also seems inconsistent with his in-service MOS as a motor 
vehicle operator.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  The only evidence 
in support of the veteran's claim for service connection for 
prostate cancer is his own lay assertions.  As noted, 
however, these assertions are entitled to no probative value.  
See Bostain and Routen, both supra.  

In the absence of a medical nexus between the veteran's 
claimed prostate cancer and an incident of or finding 
recorded during active service, the Board finds that service 
connection for prostate cancer, to include as secondary to 
herbicide exposure, is not warranted.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

As new and material evidence has been received, the claims 
for service connection for a back disability and for prostate 
cancer, including as secondary to herbicide exposure, are 
reopened.  To that extent only, the appeal is allowed.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for prostate cancer, 
including as secondary to herbicide exposure, is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


